Case 4:21-cv-00522-O Document 1-5 Filed 04/09/21   Page 1 of 17 PageID 18




   EXHIBIT 1
     Case 4:21-cv-00522-O Document 1-5 Filed 04/09/21                Page 2 of 17 PageID 19
                                                                                                     FILED
                                                                                        TARRANT COUNTY
                                                                                          3/9/2021 4:22 PM
                                                    017-323915-21                      THOMAS A. WILDER
                                      CAUSE N0.                                           DISTRICT CLERK


ETTA 1VIARIE BIRDO-USAND,                       §               IN THE DISTRICT COURT OF
                                                §
        Plaintiff,                              §
                                                §
V.                                              §                   TARRANT COUNTY, TEXAS
                                                §
UNITED PARCEL SERVICE, INC.,                    §
                                                §
        Defendant.                              §                        JUDICIAL DISTRICT

                               PLAINTIFF'S ORIGINAL PETITION

                                                 I.

                                        INTRODUCTION

        Etta Marie Birdo-Usand ("Plaintiff') Plaintiff files this Original Petition against United

Parcel Service, Inc. ("Defendant").

                                                II.

                                 DISCOVERY CONTROL PLAN

        I.       Plaintiff intends to conduct discovery under Level 3 of Texas Rule of Civil

Procedure 190.4.



                                            PARTIES

        2.       Plaintiff is an individual and a citizen of Tarrant County, Texas. The last three

numbers of her social security number are 724 and the last three numbers of her Texas driver's

license are 953.

        3.       Defendant is a corporation organized under the laws of the state of Delaware with

its principal place of business located at 55 Glenlake Parkway, N.E., Atlanta, Georgia 30328.

Defendant may be served with process, including citation and a copy of this lawsuit, by serving




Plaintiffs Original Petition                                                                Page 1
    Case 4:21-cv-00522-O Document 1-5 Filed 04/09/21                    Page 3 of 17 PageID 20



Defendant's registered agent for service of process, Corporation Service Company d/b/a CSC-

Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.

                                                  IV.

                                             JURISDICTION

          4.      The Court has jurisdiction over this action because the amount in controversy,

exclusive of interest and costs, is within the jurisdictional limits of the Court.

          5.      Plaintiff seeks monetary relief over $1,000,000.00.

                                                  V.

                                                 VENUE

          6.      Venue is proper in Tarrant County because all or a substantial part of the events

and omissions giving rise to Plaintiff's claims occurred in Tarrant County.l

                                                  VI.

                                        BACKGROUND FACTS

          7.      Plaintiff worked for Defendant as a seasonal driver in 2014 and 2015 and was

hired as a permanent employee on or about September 27, 2016.

          8.      During Plaintiff's employment with Defendant, Plaintiff drove for Defendant

during the holiday seasons for six years in a row with no negative feedback; however, Defendant

refused to allow her to be a full-time driver. Plaintiff was promoted four times, based on her

seniority, to full-time driver. Each time Plaintiff was promoted, she completed the requisite

training and performed at the top of the class. Despite this, each time she was promoted,

Defendant found a way to disqualify her just a few days after training.

          9.      Throughout her employment, Plaintiff made several complaints to human

resources and to the corporate office concerning the race (African American) discrimination, sex

1   TEx. CN. PRAC. & REM. CODE § 15.002(a)(1).



Plaintiff's Original Petition                                                                Page 2
   Case 4:21-cv-00522-O Document 1-5 Filed 04/09/21                 Page 4 of 17 PageID 21



(female) discrimination, age (49) discrimination, and retaliation she faced while working for

Defendant.

        10.      In April 2017, Plaintiff was offered and accepted a position as a full-time driver.

Plaintiff completed the requisite Intergrad Class for drivers on April 28, 2017. Plaintiff's road

supervisor, Edward Telles, commended Plaintiff for her knowledge and experience of safety and

driving methods.

        11.      On May 12, 2017, Plaintiff s second day on the road, Plaintiff was informed by

Dylan Gourley that she had been disqualified as a driver due to an accident with another vehicle

inside the hub before Plaintiff left for her route. The accident was unavoidable considering the

circumstances surrounding the event, and the damage was minimal. Plaintiff immediately

reported the incident and proceeded with her route. Plaintiff understood and accepted that the

disqtialification was because she had an accident within the 30-day probationary period. Plaintiff

was instructed by the union steward to file a grievance, which she did.

        12.      On May 16, 2017, Plaintiff sent a detailed letter to Defendant's Board of

Directors conceming the disqualification and other safety and policy violations she had

observed. Plaintiff listed the following concerns, among several others: 1) special favor towards

employees based on color or looks; 2) human resource managers who discriminate in the hiring

process, based on race, religion, and age; 3) plotting and planning by management and union

stewards that keep worthy employees from advancing in the company, based on race, religion,

and age; 4) automatic disqualifications for employees based on race, religion, and age; and 5)

language used openly, and often by managers and employees that is vulgar, offensive and

borderline sexual harassment.




Plaintiff's Original Petition                                                                 Page 3
   Case 4:21-cv-00522-O Document 1-5 Filed 04/09/21                  Page 5 of 17 PageID 22



        13.       On September 13, 2017, Plaintiff made a written report of safety violations to

Ronny Majeske, Preload Plant Manager. Plaintiff advised Mr. Majeske that she would also be

sending a copy of the letter with more specific details to the corporate office and board of

directors.

            14.   On December 18, 2017, Plaintiff received a warning for unprofessional conduct

for allegedly telling a co-worker that Casey Russell was a racist. Plaintiff protested the warning

and acknowledged that she had written corporate about discrimination and provided additional

details to Human Resources upon their request, but she had made no fiirther comments about the

racism. Plaintiff expressed her belief that the warning was direct retaliation and discrimination

for her writing to corporate about the discrimination.

            15.   In late August or early September 2018, Plaintiff was once again promoted to a

full-time driver position and completed the requisite course.

            16.   On September 19, 2018, Plaintiff was disqualified from applying for a full-time

driver position for the following 12-month period for "failing to qualify during training packet."

Plaintiff was told that she was disqualified for missing one delivery on September 18, 2020.

            17.   Plaintiff filed a grievance the next day, explaining that the disqualification was

unjust and that the missed package was because it had been misloaded in the back of the truck.

Plaintiff explained that she believed the true reason for her disqualification was because she had

sent numerous letters to corporate and human resources. Plaintiff indicated that she believed she

was being discriminated against due to her race, religion, age, and gender.

            18.   On July 2, 2019, Plaintiff sent another letter to the Board of Directors concerning

discrimination in the workplace and safety violations. In this letter, Plaintiff provided several

specific instances of discrimination, including scheduling preferences and inconsistent




        s Original Petition
Plaintiff                                                                                      Page 4
   Case 4:21-cv-00522-O Document 1-5 Filed 04/09/21                 Page 6 of 17 PageID 23



disciplinary action. Plaintiff also mentioned hostility in the workplace, with certain employees

being allowed to verbally attack co-workers. Plaintiff expressed her concern that this was placing

stress on her, affecting her sleep, and causing her to miss work. Plaintiff expressed concerns that

she was being discriminated against by her direct manager, Alvis Marrow. Plaintiff reported this

conduct to Mr. Majeske, who told Plaintiff he would speak with Mr. Marrow, but Plaintiff

noticed no change in behavior.

        19.      On February 14, 2020, Plaintiff completed the Intergrad course and was informed

that she was the 6th person in seniority to receive the training. After Plaintiff waited three weeks,

she was told that a hiring freeze had been put into place.

        20.      On March 16, 2020, Plaintiff was told to report to the Benbrook Center the next

day. Plaintiff was immediately concerned because she had heard rumors about discrimination

against African Americans at that facility.

        21.      On March 17, 2020, Plaintiff reported to the Benbrook Center as instructed. On

her first day of training, there was immediate and notable tension between Plaintiff and her on-

road supervisor, Brandon Murphy. While doing commercial deliveries, Mr. Murphy ran a stop

sign. When Plaintiff inentioned the stop sign, Mr. Murphy told her she should worry more about

getting out of her 30-packet, rather than trying to supervise him. Mr. Murphy also used profanity

during training. Plaintiff explained that she was a pastor and asked that he not speak that way

around her. He again told her to worry about getting through her 30-packet.

        22.      Plaintiff's second day of training involved continued tension with Mr. Murphy.

The entire time Plaintiff trained with Mr. Murphy, he was condescending to her. When Plaintiff

pulled out of a driveway, packages shifted and had to be reorganized. Mr. Murphy reprimanded

Plaintiff, telling her "all this shit isn't nobodies' fault but your own" and "now we have to waste




Plaintiff's Original Petition                                                                  Page 5
  Case 4:21-cv-00522-O Document 1-5 Filed 04/09/21                  Page 7 of 17 PageID 24



fucking unnecessary time fixing it." Plaintiff became very upset and started to pray out loud,

which made Mr. Murphy angrier. Later in that route, Mr. Murphy passed the stop and made

Plaintiff take a 40-pound box more than 200 feet. Because of the weight and distance, Plaintiff

used a carry aide to take the package. Mr. Murphy then griped at Plaintiff when she got back in

the vehicle for wasting time with a carry aide. When they returned to the facility that day, Mr.

Murphy told Plaintiff to take the next day off and run the route to familiarize herself with it.

Plaintiff did so on her personal time.

            23.   On March 20, 2020, Mr. Murphy started the day by telling Plaintiff he did not get

enough sleep and would take over the route if she fell behind schedule at any point. Plaintiff

approached a sign in an apartment complex that had stop on one side and slow on the back.

Plaintiff understood the sign to mean stop for pedestrians and vehicles or slow down if there

were none. Mr. Murphy griped at Plaintiff for going slowly through the intersection, so she

explained why she did. When they stopped at the next apartment complex, Mr. Murphy jumped

out of the vehicle and told Plaintiff she was disqualified and took over the route. Plaintiff called

Mr. Telles and Mr. Castro, but neither were available to take the call. Plaintiff asked Mr. Murphy

if someone was coming to pick her up from the route or if she needed to have her husband pick

her up. Mr. Murphy then said she was not disqualified at this time and could resume her day as a

driver helper after she regained her composure.

            24.   When Plaintiff arrived to work the following Monday (March 23, 2020),

Plaintiff's truck and Diad board had already been issued. She was called into the office to meet

with Mr. Telles, Mr. Murphy, Bill Long (Union Steward), Mike McMurray (Union Steward),

and another call center manager. Plaintiff continued to complain of the discriminatory and




        s Original Petition
Plaintiff                                                                                     Page 6
   Case 4:21-cv-00522-O Document 1-5 Filed 04/09/21                  Page 8 of 17 PageID 25



retaliatory treatment she received at work, but nothing was done to resolve Plaintiff's complaints

in this meeting.

        25.       On March 25, 2020, Plaintiff sent a letter to David Abney (President/CEO),

Carlene Thomas (Director of HR), George Willis (Director of Operations), and Sergio Castro

(District Manager) concerning discrimination in the workplace, disqualification, and safety

violations. Plaintiff noted that she had made constant requests for assistance with discrimination

over the past 4 years based on her race, gender, and age. Plaintiff also mentioned discrimination

and retaliation because others knew she had written to human resources and corporate about

problems in the workplace. She expressed her concerns that the confidential information she had

provided had clearly become common knowledge and she was being singled out for it. Plaintiff

expressed specific concerns that she was, once again, disqualified from becoming a full-time

driver. Plaintiff also expressed her specific concerns about the treatment by Mr. Murphy during

her training.

            26.   On June 19, 2020, Plaintiff received an official warning notice for failing to

follow company procedures. This write up was for "unreliability and continued unacceptable

attendance," despite the fact that Plaintiff's absence on June 18, 2020 was an approved day off

through UPS Family and Medical Leave.

            27.   On June 22, 2020, Plaintiff received a three-day suspension for the June 19, 2020

warning.

            28.   In August 2020, Plaintiff voluntarily transferred to the Arlington, Texas facility.

During the 2020 Christmas season, Plaintiff once again drove for Defendant and received no

discipline for her driving. In December 2020, Plaintiff again bid to become a full-time driver, but

Plaintiff has still not been given the full-time driver position.




        s Original Petition
Plaintiff                                                                                      Page 7
     Case 4:21-cv-00522-O Document 1-5 Filed 04/09/21                  Page 9 of 17 PageID 26




                                    CONDITIONS PRECEDENT

            29.   Plaintiff filed the attached Charge of Discrimination with the Equal Employment

Opportunity Commission, and this Charge was dual filed with the Texas Workforce Commission

pursuant to those agencies' work sharing agreement.

            30.   The Charge was filed within 180 days after adverse action against Plaintiff.

            31.   More than 180 days have passed since the Charge was filed and no action has

been taken.

            32.   Plaintiff has timely exhausted all of her administrative remedies.

                                                  VIII.

                                        CAUSES OF ACTION

A.          Cause of Action—Sex Discrimination—TCHRA

            33.   Plaintiff incorporates each of the foregoing paragraphs.

            34.   Defendant discriminated against Plaintiff because of her sex.

            35.   Plaintiff was treated differently than similarly situated males.

            36.   Defendant's actions violated section 21.051 of the Texas Labor Code.

B.          Cause of Action— Race Discrimination—TCHRA

            37.   Plaintiff incorporates each of the foregoing paragraphs.

            38.   Defendant discriminated against Plaintiff because of her race.

            39.   Defendant's actions violated section 21.051 of the Texas Labor Code.

C.          Cause of Action—Age Discrimination—TCHRA

            40.   Plaintiff incorporates each of the foregoing paragraphs.

            41.   Defendant discriminated against Plaintiff because of her age.

            42.   Defendant's actions violated section 21.051 of the Texas Labor Code.


        s Original Petition
Plaintiff                                                                                        Page 8
  Case 4:21-cv-00522-O Document 1-5 Filed 04/09/21                       Page 10 of 17 PageID 27



D.      Cause of Action—Unlawful Retaliation—TCHRA

        43.       Plaintiff incorporates each of the foregoing paragraphs.

        44.       Plaintiff engaged in protected activity as set forth in Texas Labor Code section

21.055.

        45.       In response, Defendant retaliated against Plaintiff.

        46.       Defendant's actions violated section 21.055 of the Texas Labor Code.

                                                   IX.

                                              DAMAGES

          47.     Plaintiff incorporates each of the foregoing paragraphs.

            48.   Defendant's actions violated the TCHRA, which entitles Plaintiff to recover from

Defendant back pay, front pay, compensatory damages, as well as pre judgment and post-

judgment interest.

            49.   Because Defendant's actions were done with malice and/or reckless indifference

to Plaintiff's state-protected rights, Plaintiff is entitled to recover from Defendant punitive

damages.

            50.   Plaintiff seeks all damages available to her under the TCHRA.

            51.   Because Defendant's actions were done with actual malice, Plaintiff is entitled to

recover punitive damages from Defendant.

            52.   Plaintiff seeks all damages available to her under the Texas Anti-Retaliation

Statute.

                                                   X.

                                 ATTORNEYS' FEES AND COSTS

            53.   Plaintiff incorporates each of the foregoing paragraphs.

            54.   Plaintiff retained the services of undersigned counsel to prosecute her claims.


Plaintiff s Original Petition                                                                   Page 9
  Case 4:21-cv-00522-O Document 1-5 Filed 04/09/21                   Page 11 of 17 PageID 28



        55.      Pursuant to Texas Labor Code section 21.259, Plaintiff is entitled to recover a

reasonable attorneys' fee from Defendant, including reasonable expert fees.

                                                  XI.

                          INJUNCTIVE AND DECLARATORY RELIEF

        56.      Plaintiff incorporates each of the foregoing paragraphs.

        57.      Plaintiff requests the Court enter an order providing injunctive and declaratory

relief inchiding, but not limited to:

                 a.      Prohibiting Defendant from engaging in unlawful discrimination;

                 b.      Reporting to the Court on the manner of compliance with the terms
                         of a final order issued by this Court;

                 C.      Paying court costs;

                 d.      A declaration that Defendant violated Plaintiff's rights under
                         Chapter 21 of the Texas Labor Code and engaged in unlawful
                         employment discrimination; and

                 e.      Any additional equitable relief the Court deems proper.

                                                 XII.

                                   RESPONDEAT SUPERIOR

        58.      Plaintiff incorporates each of the foregoing paragraphs.

        59.      Defendant is liable for the acts and/or omissions of its respective agents,

representatives, employees, servants, and officers.



                                PRESERVATION OF EVIDENCE

        60.      Defendant is hereby given notice that any document or other material,

including electronically stored information that may be evidence or relevant to any issue in this

case is to be preserved in its present form until this litigation is concluded.




Plaintiffs Original Petition                                                                 Page 10
  Case 4:21-cv-00522-O Document 1-5 Filed 04/09/21                  Page 12 of 17 PageID 29



                                                 /x ~~


                                NOTICE PURSUANT TO RULE 193.7

        61.      Plaintiff provides notice to Defendant pursuant to Rule 193.7 of the Texas Rules

of Civil Procedure that Plaintiff may utilize as evidence during the trial of this lawsuit all

documents exchanged by the parties in written discovery in this case.

                                                  XV.

                                          JURY DEMAND

        62.      Plaintiff demands a trial by jury.

                                                 XVI.

                                              PRAYER
        63.      Plaintiff respectfully requests that Defendant be cited to appear and answer, and

that upon final trial of this matter, the Court enter judgment awarding Plaintiff:

                 A.       Back pay and front pay (including benefits);

                 B.       Compensatory damages;

                 C.       Punitive damages;

                 D.       Reasonable attorneys' fees and expert fees;

                 E.       Injunctive and declaratory relief, including but not limited to, an
                          Order:

                          a.     Prohibiting Defendant      from   engaging    in    unlawful
                                 discrimination;

                          b.     Reporting to the Court on the manner of compliance with
                                 the terms of a fmal order issued by this Court;

                          C.     Paying court costs;

                          d.     A declaration that Defendant violated Plaintiff's rights
                                 under Chapter 21 of the Texas Labor Code and engaged in
                                 unlawful employment discrimination; and

                          e.     Any additional equitable relief the Court deems proper;


Plaintiff's Original Petition                                                                   Page 11
 Case 4:21-cv-00522-O Document 1-5 Filed 04/09/21                    Page 13 of 17 PageID 30



                 F.      Court costs;

                 G.      Pre judgment and post judgment interest at the rate set by law; and

                 H.      All legal or equitable relief this Court deems proper.

                                                Respectfully submitted,

                                                /s/Jamie J. Gilmore
                                                Jamie J. Gilmore
                                                State Bar No. 24045262
                                                jgiilmoreg~alyen.com
                                                Brittney L. Thompson
                                                State Bar No. 24104618
                                                bthompson(~ a,galyen.com
                                                BrAILEY & GALYEN
                                                1300 Summit Avenue, Suite 650
                                                Fort Worth, Texas 76102
                                                Telephone: 817-276-6000
                                                Facsimile: 817-276-6010
                                                ATTORNEYS FOR PLAINTIFF




Plaintiffs Original Petition                                                                   Page 12
             Case 4:21-cv-00522-O Document 1-5 Filed 04/09/21                                           Page 14 of 17 PageID 31
EEOC Form 5 (11/09)
                                                                                                                                 Agency(ies) Charge
                      CHARGE OF DISCRIMINATION                                            Charge Presented To:
                                                                                                                                 No(s):
       This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                       FEPA
                                                                                              F-I
              Statement and other information before completing this form.
                                                                                              191
                                                                                                        EEOC                      450-2020-04527
                                       TEXAS WORKFORCE COMMISSION CIVIL RIGHTS DIVISION                                                       and EEOC
                                                                 State or/oca/Aqency, ifany
Name (indicate Mr., Ms., Mrs.)                                                                                  Home Phone                  Year of Birth

MRS. ETTA M BIRDO-USAND                                                                                                                       1971
Street Address                                                          City, State and ZIP Code




Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (lfmore than two, listunderPART/CULARSbe%w.)
Name                                                                                                    No. Employees, Members            Phone No.

UPS                                                                                                 1
                                                                                                               501+                 (817) 347-3159
Street Address                                                          City, State and ZIP Code

1300 NORTHSIDE DR, FT WORTH, TX 76102

Name                                                                                                I No. Employees, Members              Phone No.



Street Address                                                          City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                            DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                       Earliest                Latest

 F x—1
         RACE         ❑       COLOR
                                            IXI
                                                  SEX     ❑      RELIGION   ❑       NATIONAL ORIGIN               06-01-2017              03-20-2020

                                                  ❑                     ❑
      EXI RETALIATION              ~        AGE         DISABILITY              GENETIC INFORMATION

              ❑           OTHER (Specify)                                                                              ❑         CONTINUING ACTION

THE PARTICULARS ARE (lfadditiona/paperisneeded, attach extrasheet(s)J:
 PERSONAL HARM:
 During my employment with the above-named Respondent, I have been promoted three times, based on
 my seniority, to full-time driver. Each of the three times I have been promoted, I have been disqualified
 on the third day of training. I believe this is due to race, sex, age and retaliation. I also believe that but-
 for my complaints of discrimination, I would have not been denied the promotion.

 Additionally, I have driven for the company during the Holiday seasons for six years in a row with no
 negative feedback; however, when it comes to being promoted to a full-time driver, three (3) times, I
 have been immediately disqualified on the third day of training.

 RESPONDENTS REASON FOR ADVERSE ACTION:
 None given.

 DISCRIMINATION STATEMENT:
I want this charge filed with both the EEOC and the State or local Agency,          NOTARY - When necessaryfor5tate and Loca/AgencyRequirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                   I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.              is true to the best of my knowledge, information and belief.
                                                                                    SIGNATURE OF COMPLAINANT


   Digitally signed by Etta Birdo-usand on 06-04-2020 11:27                         SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                        AM EDT                                      (month, day, year)
             Case 4:21-cv-00522-O Document 1-5 Filed 04/09/21                                    Page 15 of 17 PageID 32
EEOC Form 5 (11/09)
                                                                                                                      Agency(ie5) Charge
                      CHARGE OF DISCRIMINATION                                           Charge Presented To:
                                                                                                                      No(s):
      This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
             Statement and other information before completing this form.
                                                                                             F-I FEPA
                                                                                             Q EEoc                     450-2020-04527
                                TEXAS WORKFORCE COMMISSION CIVIL RIGHTS DIVISION                                                     and EEOC
                                                              State orlocalAoencv, ifanv
 I believe that I have been discriminated against because of my race (Black) and sex (female), in violation
 of Title VII of the Civil Rights Act of 1964, as amended. I believe that I have been retaliated against in
 violation of Section 704(a) of Title VII of the Civil Rights Act of 1964, as amended. I believe that I have
 been discriminated against because of my age, 48, in violation of the Age Discrimination in Employment
 Act of 1967. 1 believe that I have been retaliated against in violation of Section 4(d) of the Age
 Discrimination in Employment Act of 1967.




I want this charge filed with both the EEOC and the State or local Agency,         NOTARY - When necessary forState and LocalAgency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                  I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct,             is true to the best of my knowledge, information and belief.
                                                                                   SIGNATURE OF COMPLAINANT


   Digitally signed by Etta Birdo-usand on 06-04-2020 11:27                        SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                             AM EDT                                                (month, day, year)
<                      Case 4:21-cv-00522-O Document 1-5 Filed 04/09/21 Page 16 of 17 PageID 33
                                                    THE STATE OF TEXAS
                                            DISTRICT COURT, TARRANT COUNTY
                                                                                                            CITATION                                                  Cause No. 017-323915-21
                                                                   ETTA MARIE BIRDO-USAND
                                                                                                               VS.
                                                                 UNITED PARCEL SERVICE, INC.

         TO: UNITED PARCEL SERVICE INC
                                                                                                  B/S REG ACT/CSC-LAWYERS INCORPORATING SERVICE CO 211 E 7TH ST STE 620 AUSTIN
                                                                                                  TX 78701-




       You said DEFENDANT are hereby cotnmanded to appear by filing a written answer to the PLAINTIFF'S ORIGINAL PETITION
       at or before 10 o'clock A.M. of the Monday next after
       the expiration of 20 days after the date of service hereof before the 17th District Court
       ,100 N CALHOUN, in and for Tarrant County, Texas, at the Courthouse in the City of Fort Worth, Tarrant County, Texas
       said PLAINTIFF being


       ETI'A NIARI£ BIRDO-USAND


       Filed in said Court on March 9th, 2021 Against
       UNITED PARCEL SERVICE INC


       For suit, said euit being numbered 017-323915-21 the nature of which demand is as shown on said
       PLAINTIFFtS ORIGINAL PETITION a copy of which accompanies this citation.



                                      7AMIE J GILMORE
                         Attorney for ETTA MARIE BIRDO-USAND Phone No. (817)276-6000
                         Address      I300 SUMMIT AVE STE 650 FORT WORTf-I, TX 76102
                     Thomas A. Wilder                          , Clerk of the District Court of Tarrant County, Texas, Given under my hand and the seal
       of said Court, at office                    in the City of Fort Worth, this                         the lOth day of March, 2021.
                                                                                                                                                                                                     ACERTIFIEDCOPV
                                                                                                                                                                                                     ATTEST:031t0/202t
                                                                                                                                                                                                    THOMASA. WILOER
                                                                                                                                                                                    ~~.         ~K; n }~ISTRCTCLERK
                                                                                                    By                                                                           ~3r~           >:TQRR~~YUNTY.TE%AS

                                                                                                                                      NATALIE THIGP                                   °,,,, ~     Br l~NafaOarnryPe.

    NOTICE: You have been sved Yw may employ an attaoey. (t yw or yoar suorney do oot Gle a wrilrrn ansrer wiih drc clnic wM i:aled tbis cituioa br 10:00 AM. oa dr Muday mxt following dro eziaruion of
    twenty days alter you were sened tLis citation and pctidon, a tkfxult judgment may be tslmn sgainst you. In addition to tling a wriuen mswer with dle clerk you may be mqu[red to ma4e initial disclosum
    w tde other parties of Ihis su9t. These discloaues gercrally must be made no luer than ]0 days sfter you 81e your answer with the clerf . Find out mme at TcauLswHelp.org.
                        Thomas A. Wilder, Tarrant County District Clerk, 100 N CALI-IOUN, FORT WORTH TX 76196-0402

                                                                    OFFICER'S RETURN *01732391521000003*
       Received Chis Citation on the ~_                  ~Ctl       ✓
                                                                    Z f day of ,g2a~L at /0, IffoIclock &M; and executed at
                                             within the county of                  , State of           at          o'clock _M
       on the          day of                           by delivering to the within named (Def.):
       defendant(s), a true copy of this Citation together with the accompanying copy of PLAINTIFF'S ORICINAL PETITION
       , having first endorsed on same the date of delivery.



                            Authorized Person/Constable/Sheriff:
                            County of                            State of                                                        By                                                                     Deputy
       Fees $
       State of                 County oE                                                                                    (Must be veriEied if served outside the State of Texa9)
       Signed and sworn to by the said                                                                                       _ before me this       day of          ,~
       to certify which witness my hand and 'seal of office
       (Seal)
                                                                                   County of                                               State of
                                                                                                                                                                                                 ;;)-

                                                                                                                                                                       B,`Y
                                 Case 4:21-cv-00522-O Document 1-5 Filed 04/09/21           Page 17 of 17 PageID 34
                    CITATION
                                                                                            N



                                                                                 N W    W       L


         Cause No. 017-323915-21                                                    N
                                                                               W W f y Q?
                                                                                            ~




  ETTA MARIE BIRDO-USAND

              Vs•                                                              ,,•w!'O~ ~`~:~•'



  UNITED PARCEL SERVICE, INC.

           ISSUED
  This lOth day of March, 2021

         Thomas A. Wilder
    Tarrant County District Clerk
          100 N CALHOUN
    FORT WORTH TX 76196-0402

  By         NATALIE THIGPEN Deputy


 JAMIE J GILMORE
 Attorney for: ETTA MAR1E BIRDO-USAND
 Phone No. (817)276-6000
 ADDRESS: 1300 SUMMIT AVE STE 650

       FORT WORTH, TX 76102

       CIVIL LAW



*01732391521000003*



ORIGINAL
